DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 12, 2022 has been entered.  Claim 1 has been amended.  Currently, claims 1-3 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 3-4, filed October 12, 2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Belden (US PG Pub 2003/0125780), which was previously relied upon for a different teaching in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “side view” in claim 1 is a relative term which renders the claim indefinite. The term “side” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-3 are rejected to for being dependent on claim 1 and for failing to remedy the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourn et al. (US PG Pub 2009/0054947) in view of Belden (US PG Pub 2003/0125780).
Regarding claim 1, Bourn et al. discloses a lead, comprising: a connector including a cathode terminal and an anode terminal ([0084]); an electrode including a tip (“electrodes 46A-46C may be evenly spaced around the periphery of lead” [0079]) and a ring (“segmented or partial ring electrodes” [0078]; fig. 8); and a circuit (“programmer 19”, “programs stored in memory 202 of the IMD” [0104]) configured to fixedly reverse the polarity of the electrode from that of an cathode tip and an anode ring to an anode tip 238a,b and a cathode ring 236a ([0099]) by connecting the anode terminal of the connector to the tip of the electrode and connecting the cathode terminal of the connector to the ring of the electrode (“Using a lead with electrode segments, the clinician may alter the electrode configuration, e.g., by selecting a different combination of electrode segments” [0070]; “IMD 12 may configure electrode segments as controlled by programmer 19, a user of the programmer, and/or programs stored in memory 202 of the IMD or 222 of the programmer” [0104]).  Bourn et al. does not focus on the details of the connector and therefore does not expressly disclose wherein the connector is shaped to hold the cathode terminal in a position that is offset from the anode terminal when the connector is viewed from a side view.  Belden teaches it is known in the art for a connector that includes a cathode terminal and an anode terminal for a cathode electrode and anode electrode ([0026], [0028]) to be shaped to hold the cathode terminal in a position that is offset from the anode terminal when the connector is viewed from a side view (figs. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a connector shape such as that taught by Belden where the cathode terminal is offset from the anode terminal when viewed from a side view, as it is a known connector shape for positioning cathode and anode terminals and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape of an invention involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.
Regarding claim 2, Bourn et al. discloses a first wire (“conductors”) configured to connect the cathode terminal of the connector to the ring of the electrode; and a second wire (“conductors”) configured to connect the anode terminal of the connector to the tip of the electrode ([0068], [0084]).
Regarding claim 3, Bourn et al. discloses the connector is configured to connect in only one orientation (fig. 1) where the proximal tip of the connector must be first inserted into the IMD 12 in order for the lead to operate.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chitre et al. (US PG Pub 2005/0080471).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792